Case 6:19-cv-00547-RBD-GJK Document 1 Filed 03/20/19 Page 1 of 4 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

Heather Budd,                                                   Fed. Case No.

                                   Plaintiff,             Fla. Case No. 2019 10325 CIDL
                                                         (Fla. 7th Jud. Cir., Volusia Cnty.)
                     V.

Target Corporation and TD Bank USA,
N.A.,

                               Defendants.


                                 NOTICE OF REMOVAL


To:    Elizabeth M. Warren, Clerk of Court, George C. Young Federal Annex
       Courthouse, 401 West Central Boulevard, Orlando, FL 32801.

       Plaintiff Heather Budd and her attorney John P. Dubbeld, Swift, Isringhaus &
       Dubbeld, P.A., Suite 313, 10460 Roosevelt Boulevard North, St. Petersburg, FL
       33716 (jdubbeld@swift-law.com).

       Defendants Target Corporation and TD Bank USA, N.A., hereby give notice of

their removal of this action on the following grounds:

       1.     Plaintiff Heather Budd commenced this civil action in the Circuit Court,

Seventh Judicial District, in and for Volusia County, Florida. A copy of the summons and

complaint, together with all the other process, pleadings, and orders served in the state-

court action, accompany this notice as Composite Exhibit A:

      (a)       Civil Cover Sheet(Feb. 20, 2019)

      (b)      Complaint(Feb. 20, 2019)

      (c)      Designation of E-mail Addresses (Feb. 20, 2019)
Case 6:19-cv-00547-RBD-GJK Document 1 Filed 03/20/19 Page 2 of 4 PageID 2




       (d)     Plaintiff's First Request for Production of Documents Directed to Target

               Corporation (Feb. 20, 2019)

      (e)      Plaintiff's First Request for Production of Documents Directed to TD

               Bank USA,N.A.(Feb. 20, 2019)

      (0       Plaintiff's First Request for Admissions Directed to TD Bank USA, N.A.

              (Feb. 20, 2019)

      (g)      Plaintiff's First Request for Admissions Directed to Target Corporation

              (Feb. 20, 2019)

      (h)      Summons to TD Bank USA,N.A.(unsigned, undated)

      ()       Summons to Target Corporation (unsigned, undated)

      (j)      Summons to TD Bank USA,N.A.(Feb. 21, 2019)

      (k)      Summons to Target Corporation (Feb. 21,2019)

      (1)      Return of Service Summons to Target Corporation(Mar. 15, 2019)

      (m)      Notice of Appearance (Mar. 15, 2019)

      (n)      Notice of Appearance (Mar. 20, 2019)

      (o)      Notice of Filing Notice of Removal(Mar. 20, 2019)

       2.      The complaint was the initial pleading setting forth the purported claims

for relief upon which the state-court action is based.

       3.      The case that the complaint purportedly stated was and is removable.

       4.      The Defendants received the summons and complaint on or after February

21, 2019.



                                             2
Case 6:19-cv-00547-RBD-GJK Document 1 Filed 03/20/19 Page 3 of 4 PageID 3




       5.      The Defendants are filing this notice within 30 days after receiving the

summons and complaint.

       6.      This Court would have had original jurisdiction over the state-court action

under 28 U.S.C. §§ 1331 and 28 U.S.C. § 1337(a). The complaint alleges a violation of

the Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A). See Mims v. Arrow

Financial Services, LLC,565 U.S. 368 (2012).

       7.      The state-court action is removable under 28 U.S.C. § 1441(a)& § 1446.

       8.      The state-court action is not a nonremovable action under 28 U.S.C.

§ 1445.

       9.      Promptly after filing this notice, the Defendants will give written notice to

the adverse Party, and will file a copy with the Clerk ofthe state court.

       Wherefore the Defendants respectfully pray that the state court proceed no

further, and that any further proceedings in this action occur in the United States District

Court for the Middle District of Florida.


March 20, 2019.
                                              SAALFIELD SHAD,P.A.

                                              Is/ Dana A. Jacobs

                                              Dana A. Jacobs
                                              Fla. Bar No. 59053
                                              Suite 400
                                              245 Riverside Avenue
                                              Jacksonville, FL 32202-4926
                                              Ph. 904.355.4401
                                              Fax 904.355.3503
                                              djacobs@saalfieldlaw.com


                                             3
Case 6:19-cv-00547-RBD-GJK Document 1 Filed 03/20/19 Page 4 of 4 PageID 4




                                                            in association with

                                             BARNES & THORNBURG LLP
                                             Brian Melendez
                                             Fla. Bar No. 0103559
                                             Suite 2800
                                             225 South Sixth Street
                                             Minneapolis, MN 55402-4662
                                             Ph. 612.367.8734
                                             Fax 612.333.6798
                                             brian.melendez@btlaw.com

                                              Attorneys for Defendants

                                   Certificate of Service

       I certify that the foregoing document has been furnished to John P. Dubbeld,

Swift, Isringhaus & Dubbeld, P.A., Suite 313, 10460 Roosevelt Boulevard North, St.

Petersburg, FL 33716 (jdubbeld@swift-law.com), by e-mail through the Florida Courts e-

filing Portal on March 20, 2019.


March 20, 2019.
                                             SAALFIELD SHAD,P.A.

                                             Is!Dana A. Jacobs

                                             Dana A. Jacobs
                                             Fla. Bar No. 59053
                                             Suite 400
                                             245 Riverside Avenue
                                             Jacksonville, FL 32202-4926
                                             Ph. 904.355.4401
                                             Fax 904.355.3503
                                             djacobs@saalfieldlaw.com

                                              Attorneys for Defendants




                                             4
